Walton, J.
The only question is whether the complaint in a bastardy process can legally be made before a justice of the peace. We think it can. Such is the express language of the statute. True, the court held in Sidelinger v. Bucklin, 64 Maine, 371, that the complaint might be made before a tidal justice, because a trial justice is, ex officio, a justice of the peace. But the court did not decide that such a complaint must be made before a trial justice; nor do we think such a decision would be correct. We think the true construction of the statute is that such a complaint may be made, and the other preliminary proceedings had, before either a justice of the peace or a trial justice,—before a justice of the peace, because such is the express language of the statute, and before a trial justice, because a trial justice is, ex officio, a justice of the peace. R. S., c. 97, § 1. R. S., c. 83, § 30.

Exceptions sustained.

Appleton, C. J., Uaneorth, Virgin, Peters and Libbey, JJ., concurred.